UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1845


LENTON CREDELLE BROWN,

                     Plaintiff - Appellant,

              v.

HEDYT PHILBECK; BAILEY & DIXON, LLP,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. Louise W. Flanagan, District Judge. (4:18-cv-00202-FL)


Submitted: December 19, 2019                                Decided: December 23, 2019


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lenton Credelle Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lenton Credelle Brown seeks to appeal the district court’s order denying relief on

his federal claims and declining to exercise supplemental jurisdiction over his state claims

in his civil action. We dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on July 1, 2019. The notice of

appeal was filed on August 2, 2019. Because Brown failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 DISMISSED




                                              2